Opinion oe the Court by
Judge Marshall :
Charles A. Aulick made his will about a year before his death;' immediately upon his decease this will was found, opened, and taken possession of by two of his sons to whom he had devised nothing.
They concealed the will, and soon after procured all the children save F. F. Aulick to sign a writing to divide the estate according to law, independent of any will which might thereafter be discovered, which contract recites that it has been suggested that their father had left a will “ the contents of which are unlcnown.”
It becoming known that the two sons had possession of the will, a motion was made in the County Court to have it recorded, and a rule against those who had it in custody to produce it for that purpose, which they were compelled to do, and the appellants resisted the recording. After it was ordered to record by the County Court, F. F. Aulick arrived from Missouri, where he had for several years lived, and without informing him of such will and recording in the County Court of Pendleton, his signature to said writing was obtained.
Appellants then filed this petition to compel a specific execution of the contract, and the Circuit Court on final hearing very properly dismissed their petition. The evidence and circumstances of this case develop knowledge of the will, the concealment both of its knowledge and the will, a suppression of the truth, and a suggestion of what was not the truth, wholly incompatible with candor and fair dealing and the rights of appellees.
Wherefore, the judgment is affirmed.